Citation Nr: 1332314	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  11-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic bronchitis.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1963 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought.

The issues have been recharacterized to comport with the evidence of record.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A private doctor has diagnosed chronic bronchitis.  Neither of the January 2010 and August 2012 VA examination reports discuss whether such is , in fact, present and, if so, whether it is related to service.  Reexamination is required.

As the Veteran reported that his bilateral hearing loss disability has worsened since he was last examined by VA, reexamination is required.  38 C.F.R. § 3.327 (2013).  See Hearing Transcript, August 2013.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA records since May 2011.

2.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide a diagnosis of all respiratory disabilities present and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such are related to service.

The examiner's opinion must discuss all pertinent evidence of record, including private medical opinions, which suggest the Veteran has chronic bronchitis that may be related to service, VA examination reports, and lay statements which report continuous symptomatology since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for an audiology examination to determine the current severity of his hearing loss. 

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including the extent to which his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people), as well as the impact of the hearing loss on his occupational functioning.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



